Citation Nr: 0324345	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  94-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a condition manifested 
by a tremor of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from February to August 
1943.

Historically, service connection was previously established 
for a psychoneurosis, manifested by a tic in the right 
shoulder.  Service connection was severed for that condition 
in 1947 based on a finding that the tic had existed prior to 
active service.  A May 1988 decision of the Board of 
Veterans' Appeals (Board) also denied service connection for 
a nervous condition manifested by a tic, based on an absence 
of new and material evidence.

The current matter came before the Board on appeal from a 
July 1995 Department of Veterans Affairs (VA) rating 
decision in which the regional office (RO) denied 
entitlement to service connection for a neurological 
disorder manifested by tremor of the right upper extremity 
and shoulder.  In September 1996, the Board remanded this 
matter to the RO for additional development.  In an April 
1998 decision, the Board denied entitlement to service 
connection for a neurological condition, manifested by a 
tremor of the right shoulder.

In a March 2001 Order, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veteran's Appeals, herein after referred to as the Court) 
vacated that portion of the Board's April 1998 decision that 
denied entitlement to service connection for a neurological 
condition manifested by a tremor of the right shoulder, and 
remanded the matter to the Board for readjudication in the 
context of Veteran's Claims Assistance Act of 2000 (VCAA).

In May 2002, the Board remanded this matter to the RO to 
afford the veteran a hearing before a Member of the Board, 
as he had requested in the VA Form 9 that he filed in August 
1995.  A document in the claims file indicates that the 
veteran failed to report for the scheduled hearing.




FINDINGS OF FACT

1.  The veteran has current disability from a disorder 
manifested by tremor of the right upper extremity and 
shoulder.

2.  At the time of his medical examination for induction 
into service, the veteran's history of St. Vitus' dance was 
noted, but the examiner reported that the veteran's 
musculoskeletal and nervous systems were normal.

3.  When examined during an in-service hospitalization in 
June 1943, the veteran had a "nervous tic of the right 
shoulder" that, according to an examiner, had "become 
progressively more severe" and did not improve during the 
hospitalization; an examiner reported that the veteran was 
incapacitated for military service because of nervous tic of 
the right shoulder.

4.  The veteran was discharged from service in August 1943 
on the basis of a condition manifested by a tremor or 
nervous tic of the right shoulder. 

5.  At the time of a VA examination in July 1945, the 
veteran's right arm showed constant choreiform movement.

6.  The veteran's disability from a disorder manifested by 
tremor of his right upper extremity worsened during his 
military service.


CONCLUSION OF LAW

The veteran is entitled to service connection for a 
condition manifested by tremor of the right shoulder.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 
(2002); VAOPGCPREC 3-2003.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service Connection

The veteran contends that he has current disability from a 
tremor of the right shoulder that was incurred in or 
aggravated during his active military service.

For the reasons and bases discussed below, the Board 
concludes that the veteran is entitled to service connection 
for a condition manifested by tremor of the right shoulder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  A preexisting disease or injury 
will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2002).  Aggravation may 
not be conceded where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during an subsequent to service.  38 C.F.R. 
§ 3.306(b) (2002).

Generally, to support a claim for service connection, there 
must be: (1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury or disease in service or another service-connected 
disability.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary of VA (Secretary).  
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 311(West 2002).  

In a recent opinion, the General Counsel of the VA held that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service, and that section 3.304(b) is therefore invalid 
and should not be followed.  VAOPGCPREC 3-2003 (July 16, 
2003).  The opinion concluded that, to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the claimed 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
presumption of soundness must be rebutted by clear and 
unmistakable evidence that the disease or injury existed 
prior to service and that no in-service aggravation 
occurred.

At the time of his medical examination for induction into 
service in February 1943, it was noted that the veteran had 
a history of "St. Vitus Alien Dance".  (St. Vitus' dance 
is also known as Sydenham's chorea, which is an acute, 
usually self-limited disorder of early life, usually between 
the ages of five and fifteen, or during pregnancy, and 
closely linked with rheumatic fever.  It is characterized by 
involuntary movements that gradually become severe, 
affecting all motor activities including gait, arm movement, 
and speech.  A mild psychic component is usually present.  
The disorder may be limited to one side of the body 
(hemichorea) or may take the form of muscular rigidity 
(paralytic chorea).  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 323 (28th ed. 1994)). However, during the same 
examination, the examiner reported that the veteran's 
nervous system was normal.  As for musculoskeletal defects, 
only fracture of the right elbow in 1940 and slight 
scoliosis, less than 2 inches, not disabling, were noted.  

The veteran was hospitalized in June 1943 with complaints of 
twitching of his right arm and hand, and nervousness.  He 
gave a history of paralysis of the right side at the age of 
nine and at the age of 14.  It was also reported that during 
basic training twitching of his arm began and became 
progressively more severe.  During the hospitalization, no 
improvement was noted in the veteran's condition.  A final 
hospital summary indicates that on physical examination, the 
right trapezius and deltoid muscles appeared somewhat larger 
than the left.  There were tonic contractions of the right 
shoulder girdle and arm that were exaggerated on excitement 
and observation.  Right hand grip was somewhat diminished.  
All reflexes were within normal limits, although slightly 
hyperactive.  During his hospitalization, no improvement was 
noted.  The reported diagnosis was psychoneurosis, 
moderately severe, manifested by twitching of the right 
shoulder girdle and arm, and emotional instability, cause 
undetermined.  

The report of a Board of Medical Officers, on the reverse of 
the Certificate of Disability for Discharge dated in August 
1943, indicates that the veteran was considered to have a 
psychoneurosis, cause and type undetermined, manifested by a 
nervous tic of the right shoulder which first occurred at 
age fourteen an disappeared to return since induction in the 
Army, according to the soldier's statement, and by 
subsequent emotional instability.  The disability was 
considered to be permanent.  It was also considered that 
maximum improvement had been obtained.  The conclusion was 
that the disability had existed prior to induction and had 
not been aggravated in or by the military service.  

During a VA examination in July 1945, an examiner noted that 
the veteran's "right arm was in an almost constant state of 
choreiform movement during the entire examination."  It was 
also stated that there was no objective neurological 
symptomatology, and the diagnosis was of a psychoneurosis 
with no organic symptomatology.  

In a note dated in November 1946, a private physician 
indicated that the veteran had been under his care for 
neurasthenia, and loss of power in the right hand with 
weakness, and that this caused partial disability.  
(Neurasthenia was a syndrome of chronic mental and physical 
weakness and fatigue that, when the term was introduced, was 
supposed to be caused by exhaustion of the nervous system.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1127 (28th ed. 
1994)).  In a statement dated in August 1947, the same 
physician reported that he had examined the veteran on 
occasions during the preceding seven years.  According to 
the physician, prior to the veteran's entry into service 
there was no evidence of any physical or mental impairment.  
The veteran was in good health prior to his entry into 
service.  Since his separation from service, the veteran 
developed definite symptoms of neurasthenia, which in the 
physician's opinion, were service connected.  

When the veteran underwent a VA neurological examination in 
December 1946, the examiner reported that there were no 
neurological findings.  A VA psychiatrist reviewed the 
veteran's records in April 1947.  On examination, the 
veteran had "bizarre" continuous movements of the right 
upper extremity, which he controlled by holding his right 
hand.

During testimony before a hearing officer in August 1947, 
the veteran's father stated that the veteran had St. Vitus' 
dance as a child but the symptoms resolved.  He further 
stated that the veteran had lived with him continuously 
until he entered service.  Prior to his service, he had no 
twitch in his right arm.  After his separation from service, 
he had had a continuous twitching in his right arm.  The 
hearing officer noted in the transcript that he observed the 
veteran had twitching in his right arm throughout the 
hearing.

A computed tomography (CT) scan conducted in October 1996 
showed an apparently old lesion in the left caudate nucleus.

Pursuant to the Board's September 1996 remand of this 
matter, the veteran was afforded a VA neurological 
examination in December 1996.  He was observed to have a 
tremor in the right upper extremity and occasionally in the 
right lower extremity.  The tremor did not change in rest, 
"sustention", or with action innervation.  The examiner 
reported an impression of probable functional tremor of the 
right upper extremity.  

A VA neuropsychiatric examination showed no 
neuropsychological impairment in memory, reasoning, or 
attention.  After an orthopedic examination, the reported 
diagnoses included movement disorder of the right upper 
extremity.  An electromyelogram was normal.  There was no 
evidence of "myopathic pathology."  A magnetic resonance 
imaging (MRI) of the veteran's brain revealed a tiny old 
infarct lacuna, about three to four millimeters in size just 
above the left caudate nucleus and against the lateral 
ventricle contour.  

In a statement dated in February 1997, a private physician 
who specialized in both psychiatry and neurology and who had 
treated the veteran since October 1996 stated that the 
veteran's tremors of the right upper extremity were most 
consistent with a previous "childhood cerebral insult."

In a February 1997 addendum to the neuropsychiatric 
examination report, an examiner reported that a neurologist 
and general medicine physician had ruled out an organic 
cause for the veteran's tremor in his right upper extremity.  
During a neurology follow-up appointment in February 1997, 
the veteran was neurologically unchanged.  The examiner's 
impressions included functional tremor of the right upper 
extremity.

In a letter dated in March 1999, a private neurosurgeon 
noted an impression of lesion of the left caudate nucleus 
resulting in severe tremor involving the right upper 
extremity.  Based on a history provided by the veteran, the 
neurosurgeon opined that the veteran's symptoms were related 
to trauma to the head rather than the pre-existing history 
of St. Vitus' dance.  The neurologist reasoned that if the 
veteran had had tremor since childhood, he would not have 
been accepted for military service and certainly could not 
have been a diamond cutter or become an expert rifleman.

In this case, the evidence clearly shows that the veteran 
had St. Vitus' dance affecting his right side during his 
childhood.  He had a recurrence of symptoms when he was 14.  
However, he was symptom free at the time of his medical 
examination for induction into service, although his history 
of St. Vitus' dance was noted at that time.  Thus, the 
presumption of soundness attaches.  It may be rebutted by 
clear and unmistakable evidence that the disease or injury 
causing the tremor existed prior to service and that no in-
service aggravation occurred.  See VAOPGCPREC 3-2003.

In this case, there is clear and unmistakable evidence that 
the disease or injury causing the tremor existed prior to 
service.  The Board of Medical Officers concluded that the 
veteran's disability existed prior to his entry in to his 
brief period of military service.  The post-service medical 
records and reports that consider the tremor most consistent 
with a childhood cerebral insult also support the conclusion 
of the Board of Medical Officers.   

The presumption of soundness is not rebutted, however, as 
the record does not contain clear and unmistakable evidence 
that no in-service aggravation occurred.  The veteran 
exhibited no symptoms of the tremor when examined for entry 
into service, and he reported that he had been without 
symptoms for several years.  During his service, he 
developed tremor in his right shoulder and arm, which 
severely worsened and continued despite hospital treatment.  
Ultimately, he was discharged from service because of the 
tremor.  Moreover, he continued to have the tremor after his 
separation from service.  Thus, the Board cannot conclude 
that the condition was not aggravated during the veteran's 
military service, despite the finding of the Board of 
Medical Officers to the contrary.  

Service connection for the claimed disability of tremors of 
the right shoulder is warranted because the veteran has 
current disability from tremor of his right shoulder and 
upper extremity.  The veteran testified at a hearing in June 
1996 that he had had the tremor of the right shoulder 
essentially continuously since his discharge from military 
service, and the tremor has been observed both in the 
immediate post-service years and more recently, including at 
the June 1996 hearing.  The tremor of the right upper 
extremity has been diagnosed as a functional tremor, i.e., 
disturbance of function with no detectible organic cause.  
See Dorland's Illustrated Medical Dictionary 531 (26th ed. 
1981).  Thus, there is continuity of symptomatology and 
medical evidence in the file that indicates that the current 
disability is related to his service.

There is no clear and unmistakable evidence rebutting the 
presumption of soundness.  The tremor or tic of the right 
shoulder was clearly shown to be present in service without 
organic cause.  Further, it is apparent from the evidence in 
the file that his disability from tremor of the right 
shoulder continued after his separation from service.  
Finally, the record refers to the current presence of a 
functional tremor of the right upper extremity.  Therefore, 
the Board concludes that the veteran is entitled to service 
connection for a condition manifested by tremor of the right 
shoulder.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to notify 
a claimant of VA's inability to obtain certain evidence.  
These duties are discussed in detail below.

VA has a duty to notify the appellant and his 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002).  In this case the veteran has been 
so notified by the RO's rating decisions,  the statements of 
the case, and the supplemental statement of the case, and a 
letter from the RO dated in April 2001 which, when viewed in 
their entirety, included a discussion of the applicable 
provisions of the VCAA as they pertain to the claim under 
consideration.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.  VA 
has not been unable to obtain any records identified by the 
veteran or otherwise identified in the claims file.  
Therefore, VA has no duty to notify the veteran of inability 
to obtain evidence.

The Board also acknowledges that it used VAOPGCPREC 3-2003, 
which has not yet been published in the Federal Register, 
without notifying the appellant in advance of the contents 
of that opinion.  Nonetheless, as the benefit sought has 
been granted, the Board concludes that there was no 
prejudice to the veteran in its consideration of this 
precedential VA general counsel opinion.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by 
the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
on that question and an opportunity to submit such evidence 
and argument and to address that question at a hearing, and, 
if not, whether the claimant has been prejudiced thereby). 


ORDER

Service connection for a condition manifested by tremor of 
the right shoulder is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

